                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 1 of 20




1     1   TURNER BOYD LLP
          Karen I. Boyd (State Bar No. 189808)
2     2   boyd@turnerboyd.com
          Jennifer Seraphine (State Bar No. 245463)
      3   seraphine@turnerboyd.com
3         Keeley I. Vega (State Bar No. 259928)
      4   vega@turnerboyd.com
4         Marc David Peters (State Bar No. 211725)
      5   mdpeters@turnerboyd.com
5         Louis L. Wai (State Bar No. 295089)
      6   wai@turnerboyd.com
          TURNER BOYD LLP
6     7   702 Marshall Street, Suite 640
          Redwood City, California 94063
7     8   Telephone: (650) 521-5930
          Facsimile: (650) 521-5931
8     9   IRELL & MANELLA LLP
          Morgan Chu (State Bar No. 70446)
     10   mchu@irell.com
9         Alan J. Heinrich (State Bar No. 212782)
     11   aheinrich@irell.com
10        Keith A. Orso (State Bar No. 217490)
     12   korso@irell.com
11        Elizabeth C. Tuan (State Bar No. 295020)
     13   etuan@irell.com
          Dennis Courtney (State Bar No. 307646)
12 14     dcourtney@irell.com
          IRELL & MANELLA LLP
13 15     1800 Avenue of the Stars, Suite 900
          Los Angeles, California 90067
14 16     Telephone: (310) 277-1010
          Facsimile: (310) 203-7199
     17
15        Attorneys for Defendant Berkeley Lights, Inc.
     18
16                                      UNITED STATES DISTRICT COURT
     19
17                                     NORTHERN DISTRICT OF CALIFORNIA
     20
18 21     ABCELLERA BIOLOGICS INC. and THE                )   Case No. 5:20-cv-8624, -8626, -8627-LHK
          UNIVERSITY OF BRITISH COLUMBIA,                 )
19 22                                                     )   BERKELEY LIGHTS, INC.’S NOTICE OF
                         Plaintiffs,                      )   MOTION AND MOTION TO STAY CASE
                                                          )   PENDING INTER PARTES REVIEW
20 23            vs.                                      )
     24                                                   )   Date:    December 2, 2021
21        BERKELEY LIGHTS, INC.,                          )   Time:    1:30 p.m.
     25                                                   )   Place:   Courtroom 8, 4th Floor
22                       Defendant.                       )   Judge:   Hon. Lucy H. Koh
     26
23
     27
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW                                CASE NO. 5:20-CV-08624-LHK
                                                                                    CASE NO. 5:20-CV-08626-LHK
                                                                                    CASE NO. 5:20-CV-08627-LHK
                       Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 2 of 20




1     1                                                         TABLE OF CONTENTS

2     2   NOTICE OF MOTION ....................................................................................................................1
      3   I.       INTRODUCTION ..................................................................................................................2
3
      4   II.      BACKGROUND ....................................................................................................................3
4
      5          A. Nature And Stage of the Proceedings ..................................................................................3
5
      6          B. The Asserted Patents ............................................................................................................5
6     7          C. The IPR Petitions .................................................................................................................5
7     8   III.     LEGAL STANDARD.............................................................................................................5

8     9   IV. ARGUMENT ..........................................................................................................................6
     10          A. The Early Stage of This Case Favors a Stay ........................................................................6
9
     11          B. A Stay Will Simplify the Case .............................................................................................7
10
     12          C. Plaintiffs Will Suffer No Undue Prejudice or Tactical Disadvantage from A Stay ............9
11
     13               1. The timing of the IPR petitions......................................................................................9
12 14                 2. The timing of the request for the stay ..........................................................................10
13 15                 3. The status of the review proceedings ...........................................................................11

14 16                 4. The relationship of the parties......................................................................................11
     17   V.       CONCLUSION.....................................................................................................................14
15
     18
16
     19
17
     20
18 21
19 22
20 23
     24
21
     25
22
     26
23
     27
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW                               i                                  CASE NO. 5:20-CV-08624-LHK
                                                                                                                      CASE NO. 5:20-CV-08626-LHK
                                                                                                                      CASE NO. 5:20-CV-08627-LHK
                     Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 3 of 20




1     1                                                  TABLE OF AUTHORITIES

2     2   Cases
      3   Asetek Holdings, Inc. v. Cooler Master Co., Ltd.,
3            No. 13–cv–00457–JST, 2014 WL 1350813 (N.D. Cal. Apr. 3, 2014) ......................................9
      4
4         AT&T Intellectual Prop. I v. Tivo, Inc.,
      5     774 F. Supp. 2d 1049 (N.D. Cal. 2011) .....................................................................................7
5
      6   Aylus Networks, Inc. v. Apple Inc.,
             856 F.3d 1353 (Fed. Cir. 2017)..................................................................................................8
6     7
          Cypress Semiconductor Corp. v. GSI Tech. Inc.,
7     8      No. 13-cv-02013-JST, 2014 WL 5021100 (N.D. Cal. Oct. 7, 2014) ...................................9, 10

8     9   directPacket Research, Inc. v. Polycom, Inc.,
              No. 19-CV-03918-LHK (N.D. Cal. Jan. 16, 2020)....................................................................7
     10
9         DSS Tech. Mgmt., Inc. v. Apple, Inc.,
     11      No. 14-cv-05330-HSG, 2015 WL 1967878 (N.D. Cal. May 1, 2015) ....................................11
10
     12   Ethicon, Inc. v. Quigg,
11           849 F.2d 1422 (Fed. Cir. 1988)..................................................................................................5
     13
          Evolutionary Intelligence LLC v. Apple, Inc.,
12 14        No. 13-cv-04201, 2014 WL 93954 (N.D. Cal. Jan. 9, 2014) .....................................................7
13 15     Finjan, Inc. v. FireEye, Inc.,
             No. 13-cv-03133-SBA, 2017 U.S. Dist. LEXIS 222339 (N.D. Cal. Mar. 28, 2017) ................6
14 16
          Finjan, Inc. v. Symantec Corp.,
     17      139 F. Supp. 3d 1032 (N.D. Cal. 2015) .........................................................................5, 11, 14
15
     18   Karl Storz Endoscopy-Am., Inc. v. Stryker Corp. et al,
16           No. 14-cv-00876-RS, 2015 WL 13727876 (N.D. Cal. Mar. 03, 2015) .............................10, 14
     19
17        Microsoft Corp. v. TiVo Inc.,
     20      No. 10-CV-00240-LHK, 2011 WL 1748428 (N.D. Cal. May 6, 2011) ....................................7
18 21     PersonalWeb Techs., LLC v. Apple Inc.,
             69 F. Supp. 3d 1022 (N.D. Cal. 2014) .................................................................................6, 11
19 22
          Software Rights Archive, LLC v. Facebook, Inc.,
20 23         No. 12–cv-03970–RMW, 2013 WL 5225522 (N.D. Cal. Sept. 17, 2013) ................................9
     24   Symantec Corp. v. Zscaler, Inc.,
21           No. 17-CV-04426-JST, 2018 WL 3539267 (N.D. Cal. July 23, 2018) ...................................14
     25
22        Twilio, Inc. v. TeleSign Corp.,
     26      No. 16-CV-06925-LHK, 2018 WL 1609630 (N.D. Cal. Apr. 3, 2018) ................................7, 8
23
     27   Uniloc USA, Inc., et al. v. Apple, Inc.
             No. 18-CV-00357-LHK, Dkt. No. 144 (N.D. Cal. Apr. 30, 2018) ......................................7, 11
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW                         ii                               CASE NO. 5:20-CV-08624-LHK
                                                                                                              CASE NO. 5:20-CV-08626-LHK
                                                                                                              CASE NO. 5:20-CV-08627-LHK
                      Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 4 of 20




1     1   Statutes

2     2   35 U.S.C. § 315(b) .....................................................................................................................5, 10
      3   37 C.F.R. § 42.100(c).....................................................................................................................11
3
      4
4
      5
5
      6
6     7

7     8

8     9

     10
9
     11
10
     12
11
     13
12 14
13 15
14 16
     17
15
     18
16
     19
17
     20
18 21
19 22
20 23
     24
21
     25
22
     26
23
     27
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW                             iii                                 CASE NO. 5:20-CV-08624-LHK
                                                                                                                     CASE NO. 5:20-CV-08626-LHK
                                                                                                                     CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 5 of 20




1     1                                          NOTICE OF MOTION

2     2          Please take notice that on December 2, 2021 at 1:30 p.m., or as soon thereafter as the matter
      3   may be heard, in the courtroom of the Honorable Lucy H. Koh located in the United States District
3
      4   Court for the Northern District of California, San Jose Courthouse, Courtroom 8, 4th Floor, 280
4
      5   South First Street, San Jose, CA 95113, Defendant Berkeley Lights, Inc. (“Berkeley Lights”) will
5
      6   and hereby does move for an order staying all proceedings in this action pending final resolution of
6     7   the pending inter partes review (IPR) proceedings relating to U.S. Patent Nos. 10,087,408 (“the
7     8   ’408 patent”), 10,421,936 (“the ’936 patent”), and 10,738,270 (“the ’270 patent”) 1 before the Patent

8     9   Trial and Appeal Board (“PTAB”), including any appeals therefrom.
     10
9
     11                                  STATEMENT OF RELIEF SOUGHT
10
     12          Berkeley Lights respectfully requests that the Court order this case stayed pending inter
11
     13   partes review of the ’408, ’936, and ’270 patents.
12 14
13 15
14 16
     17
15
     18
16
     19
17
     20
18 21
19 22
20 23
     24
21
     25
22
     26
23
     27   1
            Berkeley Lights intends to file a petition for IPR of the ’270 patent before the deadline for filing a
24 28     reply in support of this motion, and before the statutory deadline of August 25, 2021.
          MOTION TO STAY PENDING INTER PARTES REVIEW           1                       CASE NO. 5:20-CV-08624-LHK
                                                                                       CASE NO. 5:20-CV-08626-LHK
                                                                                       CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 6 of 20




1     1                         MEMORANDUM OF POINTS AND AUTHORITIES

2     2   I.     INTRODUCTION
      3          Berkeley Lights respectfully requests that the Court stay this case pending inter partes
3
      4   review (“IPR”) proceedings. Plaintiffs currently assert infringement of seven patents from two
4
      5   patent families, the ’408 patent family and the ’812 patent family. Plaintiffs direct their claims on
5
      6   all asserted patents from both families against the same Berkeley Lights products, and allege that all
6     7   asserted patents are embodied by the same services offered by Plaintiffs. All asserted patents relate
7     8   to the same technology of microfluidic cell culture, have several overlapping inventors, and

8     9   implicate the same discovery. Last week, Berkeley Lights petitioned for inter partes review of two
     10   of the three asserted patents in the ‘408 patent family, and will soon petition for inter partes review
9
     11   of the third patent in that family. In view of the overlapping issues across Plaintiffs’ infringement
10
     12   assertions, the results of the IPR proceedings will significantly simplify the issues in this case.
11
     13          In these circumstances, each of the relevant factors justifies a stay of the entire case. First,
12 14     this case is still at an early stage. The pleadings are not yet final, and though the parties have
13 15     exchanged some discovery, there has been no email discovery, no depositions, no expert discovery,

14 16     no Markman hearing, and no dispositive motions. Indeed, Plaintiffs have barely begun their
     17   document production (producing only 159 documents to date). Second, a stay would simplify the
15
     18   issues in this case. A stay will save the Court and the parties from spending significant resources on
16
     19   issues that PTAB review will narrow or potentially foreclose. Berkeley Lights submits that the IPR
17
     20   proceedings will likely invalidate nearly all of Plaintiffs’ asserted claims under the ’408 patent
18 21     family, and will also likely clarify at least some issues in the ’812 patent family given the related
19 22     nature of the technology and overlapping inventors. Efficiency warrants that the stay should

20 23     include the asserted patents that are not subject to IPR to avoid duplicative discovery, pretrial
     24   proceedings and motions, and trials. Third, a stay will not cause any undue prejudice or tactical
21
     25   disadvantage to Plaintiffs. Berkeley Lights promptly filed its IPR petitions after receiving
22
     26   Plaintiffs’ infringement contentions, and filed this motion immediately following its petitions.
23
     27   Further, Berkeley Lights and Plaintiff AbCellera are not direct competitors but instead have very
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW          2                         CASE NO. 5:20-CV-08624-LHK
                                                                                        CASE NO. 5:20-CV-08626-LHK
                                                                                        CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 7 of 20




1     1   different business models—Berkeley Lights sells products, whereas AbCellera sells antibody

2     2   discovery services—which further reduces any risk of prejudice.
      3          Accordingly, Berkeley Lights respectfully requests that the Court stay this case pending
3
      4   resolution of the IPR petitions.
4
      5   II.     BACKGROUND
5
      6          A.      Nature And Stage of the Proceedings
6     7          This case arises from a series of complaints filed by Plaintiff AbCellera in the District of
7     8   Delaware. AbCellera filed a first complaint on July 9, 2020, alleging infringement of eight patents.

8     9   AbCellera filed a second complaint on August 25, 2020, alleging infringement of four additional
     10   patents. Berkeley Lights responded by moving to dismiss both actions under Rule 12(b)(1) for lack
9
     11   of prudential standing given that AbCellera filed suit without joining the patent owner, UBC.
10
     12   Plaintiffs responded by filing amended complaints to add UBC as a plaintiff. Plaintiffs AbCellera
11
     13   and UBC then filed a third complaint on September 16, 2020, alleging infringement of three
12 14     additional patents. In total, Plaintiffs asserted fifteen patents from two patent families.
13 15            On December 7, 2020, the Delaware court granted Berkeley Lights’s motions to transfer all

14 16     three actions to the Northern District of California. This Court then related and consolidated the
     17   three actions. (Dkt. No. 70.)
15
     18          In October 2020, Berkeley Lights filed amended answers and counterclaims to all three
16
     19   complaints, including claims for declaratory judgment of non-infringement, declaratory judgment of
17
     20   invalidity, and declaratory judgment of unenforceability based on inequitable conduct during
18 21     prosecution. (20-cv-8624 Dkt. No. 18; 20-cv-8626 Dkt. No. 27; 20-cv-8627 Dkt. No. 27.)
19 22     Plaintiffs moved to dismiss Berkeley Lights’s affirmative defense and counterclaims of

20 23     unenforceability. The Court granted Berkeley Lights’s motion for leave to amend its counterclaims
     24   and denied Plaintiffs’ motion as moot. (Dkt. No. 98.) The stay sought by Berkeley Lights in this
21
     25   motion includes a stay of its own counterclaims.
22
     26          On March 11, 2021 and July 1, 2021, the Court issued Case Management Orders requiring
23
     27   the consolidated case to be successively narrowed. (Dkt. Nos. 70, 99.) In May 2021, in accordance
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW          3                         CASE NO. 5:20-CV-08624-LHK
                                                                                        CASE NO. 5:20-CV-08626-LHK
                                                                                        CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 8 of 20




1     1   with those Orders, Plaintiffs completed a first round of narrowing by reducing the number of

2     2   asserted patents to 7 and the number of asserted claims to 51 2, and Berkeley Lights limited the
      3   number of asserted prior art reference combinations to 10 per asserted claim. The Court’s Orders
3
      4   also require further narrowing at four future stages of this case:
4
      5
                 1. After claim construction: no more than 8 patents and 32 total asserted claims, and
5                   no more than 8 prior art reference combinations per asserted claim.
      6
6     7          2. After the close of fact discovery and before opening expert reports: no more than
                    6 patents and 24 total asserted claims, and no more than 6 prior art reference
7     8             combinations per asserted claim.

8     9          3. After dispositive motions and before the pretrial conference: no more than 4
                    patents and 16 total asserted claims, and no more than 4 prior art reference
     10
9                   combinations per asserted claim.
     11
10               4. After the pretrial conference and before trial: no more than 2 patents and 4
     12             asserted claims per patent, and no more than 2 prior art reference combinations
11                  per asserted claim.
     13
          (Dkt. Nos. 70, 99.)
12 14
                 To date, the parties have exchanged initial disclosures, served initial sets of interrogatories
13 15
          and document requests, served infringement and invalidity contentions, and produced some
14 16
          documents. There has been no email discovery, no expert discovery, no depositions, no Markman
     17
15        briefing or hearing, and no dispositive motions. To date, Plaintiffs have produced a total of only
     18
16        159 documents. (See Declaration of Keeley I. Vega (“Vega Decl.”) at ¶ 3.)
     19
17               The schedule currently calls for claim construction briefing to begin on August 30, 2021,
     20
          with the Markman hearing set for October 7, 2021. Fact discovery is set to close in or around
18 21
          February 2022 and expert discovery is set to close in or around June 2022, both dates depending on
19 22
          the date of the claim construction order. A jury trial is scheduled to start on December 12, 2022.
20 23
     24
21
     25
22        2
     26     The Court’s Order required Plaintiffs to reduce the number of asserted claims to 50, and explained
23        that “[a]ny dependent claim that is asserted without a separate assertion of the claim(s) from which it
     27   depends shall count as the total number of claims in the dependency chain.” (Dkt. No. 70 at 2.)
24 28     Based on this counting method, Plaintiffs currently assert 51 claims.
          MOTION TO STAY PENDING INTER PARTES REVIEW          4                        CASE NO. 5:20-CV-08624-LHK
                                                                                       CASE NO. 5:20-CV-08626-LHK
                                                                                       CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 9 of 20




1     1          B.      The Asserted Patents

2     2          Plaintiffs currently assert seven patents from two patent families. From the first patent
      3   family, referred to herein as “the ’408 patent family,” Plaintiffs assert: U.S. Patent Nos. 10,087,408
3
      4   (“the ’408 patent”), 10,421,936 (“the ’936 patent”), and 10,738,270 (“the ’270 patent”). From the
4
      5   second patent family, referred to as “the ’812 patent family,” based on the patent number of the
5
      6   earliest originally asserted patent in the family, Plaintiffs assert: U.S. Patent Nos. 10,697,962 (“the
6     7   ’962 patent”), 10,753,933 (“the ’933 patent”), 10,775,376 (“the ’376 patent”), and 10,775,378 (“the
7     8   ’378 patent”). The ’408 and ’812 patent families began with provisional patent applications filed

8     9   only nine days apart, and both are addressed to the same technology of microfluidic cell culture, are
     10   asserted against the same Berkeley Lights technology, and are alleged by Plaintiffs to be embodied
9
     11   by the same services offered by Plaintiffs. (See Vega Decl. at ¶ 2.) The two families of asserted
10
     12   patents also have several overlapping inventors and, thus overall, implicate the same general
11
     13   discovery. (Id.)
12 14            C.      The IPR Petitions
13 15            Berkeley Lights filed petitions for IPR of the ’408 and ’936 patents on July 9, 2021. (Vega

14 16     Decl. Ex. A (IPR2021-1249, Paper No. 1) and Ex. B (IPR2021-1250, Paper No. 1).) For the ’408
     17   patent, Berkeley Lights’s petition challenges the patentability of all but three of the twelve claims
15
     18   asserted in this case, including the sole independent claim. For the ’936 patent, Berkeley Lights’s
16
     19   petition challenges the patentability of all fourteen claims asserted in this case. Berkeley Lights
17
     20   intends to file a petition for IPR of the asserted claims of the ’270 patent before the deadline for
18 21     filing a reply in support of this motion, and before the statutory deadline of August 25, 2021 per 35
19 22     U.S.C. § 315(b).

20 23     III.   LEGAL STANDARD
     24          “Courts have inherent power to manage their dockets and stay proceedings, including the
21
     25   authority to order a stay pending conclusion of a PTO reexamination.” Finjan, Inc. v. Symantec
22
     26   Corp., 139 F. Supp. 3d 1032, 1035 (N.D. Cal. 2015) (quoting Ethicon, Inc. v. Quigg, 849 F.2d 1422,
23
     27   1426-27 (Fed. Cir. 1988)). Courts have recognized “a liberal policy in favor of granting motions to
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW          5                        CASE NO. 5:20-CV-08624-LHK
                                                                                       CASE NO. 5:20-CV-08626-LHK
                                                                                       CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 10 of 20




1     1   stay proceedings pending the outcome of USPTO reexamination or reissuance proceedings.” Id.

2     2   (citation omitted). In determining whether to grant a stay pending inter partes review, courts
      3   consider: “(1) whether discovery is complete and whether a trial date has been set; (2) whether a
3
      4   stay will simplify the issues in question and trial of the case; and (3) whether a stay would unduly
4
      5   prejudice or present a clear tactical disadvantage to the nonmoving party.” PersonalWeb Techs.,
5
      6   LLC v. Apple Inc., 69 F. Supp. 3d 1022, 1025 (N.D. Cal. 2014) (citations and quotations omitted).
6     7   IV.    ARGUMENT
7     8          A.      The Early Stage of This Case Favors a Stay

8     9          The early stage of this case favors a stay. In weighing this factor, “courts examine the
     10   posture and circumstances of each case on an individual basis.” PersonalWeb, 69 F. Supp. 3d at
9
     11   1025. Courts in this District typically look to “(1) whether parties have engaged in costly expert
10
     12   discovery and dispositive motion practice; (2) whether the court has issued its claim construction
11
     13   order, and (3) whether the court has set a trial date.” Finjan, Inc. v. FireEye, Inc., No. 4:13-cv-
12 14     03133-SBA, 2017 U.S. Dist. LEXIS 222339, at *4 (N.D. Cal. Mar. 28, 2017) (citing PersonalWeb,
13 15     69 F. Supp. 3d at 1025-26).

14 16            Here, the pleadings have not yet closed. Plaintiffs have not responded to Berkeley Lights’s
     17   counterclaims for inequitable conduct, which will again be asserted in its second amended
15
     18   complaint due to be filed by July 22, 2021. (See Dkt. No. 98.) Plaintiffs may file another motion to
16
     19   dismiss those claims.
17
     20          Discovery is also far from complete, with fact and expert discovery not set to close until
18 21     February and June 2022, respectively. (See Dkt. No. 70.) As noted above, Plaintiffs have not
19 22     expended significant resources producing documents, as they have only produced 159 documents to

20 23     date. (Vega Decl. at ¶ 3.) While the parties have exchanged some written discovery and served
     24   infringement and invalidity contentions, the resources spent on that work are a fraction of those that
21
     25   would be required for the still-to-come document production by Plaintiffs, e-mail discovery, fact
22
     26   depositions, and expert discovery and reports. Moreover, there has been no Markman-related
23
     27
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW         6                         CASE NO. 5:20-CV-08624-LHK
                                                                                       CASE NO. 5:20-CV-08626-LHK
                                                                                       CASE NO. 5:20-CV-08627-LHK
                 Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 11 of 20




1     1   discovery, briefing, or hearing, and no summary judgment motions. While the Court has set a trial

2     2   date, it is nearly eighteen months away.
      3          In similar circumstances, this Court has found this stage-of-case factor to favor a stay. See
3
      4   directPacket Research, Inc. v. Polycom, Inc., No. 19-CV-03918-LHK (N.D. Cal. Jan. 16, 2020)
4
      5   (Dkt. No. 233) (granting stay pending IPR where “the Court has not held a claim construction
5
      6   hearing, and the parties have not filed dispositive motions, both of which demonstrate that the case
6     7   is still in its early stages.”); Twilio, Inc. v. TeleSign Corp., No. 16-CV-06925-LHK, 2018 WL
7     8   1609630, at *1 (N.D. Cal. Apr. 3, 2018) (finding that the stage of the litigation weighed in favor of

8     9   a stay where the parties had engaged in some written discovery, but had not taken fact depositions,
     10   exchanged expert reports, or produced email discovery, finding that “although the parties have
9
     11   incurred some costs related to discovery, significant discovery-related costs still remain that might
10
     12   be avoided by a stay.”); see also AT&T Intellectual Prop. I v. Tivo, Inc., 774 F. Supp. 2d 1049, 1052
11
     13   (N.D. Cal. 2011) (granting stay where parties had not exchanged expert reports and court had not
12 14     held claim construction hearing); Microsoft Corp. v. TiVo Inc., No. 10-CV-00240-LHK, 2011 WL
13 15     1748428, at *6 (N.D. Cal. May 6, 2011) (finding that the stage of the litigation weighed in favor of

14 16     a stay where the parties had exchanged initial disclosures, interrogatory responses, and document
     17   discovery, but no depositions had been taken and no expert reports had been exchanged).
15
     18          Because a substantial portion of the work still remains for this case—both for the parties and
16
     19   the Court—this factor weighs in favor of a stay.
17
     20          B.      A Stay Will Simplify the Case
18 21            As reflected by the iterative case narrowing required by the Court, this action requires
19 22     simplification before trial. A stay of the entire case pending the IPR proceedings will serve that

20 23     goal, as well as conserve judicial resources and avoid inconsistent results. See Uniloc USA, Inc., et
     24   al. v. Apple, Inc. No. 18-CV-00357-LHK, Dkt. No. 144, at 4 (N.D. Cal. Apr. 30, 2018) (“If the
21
     25   Patent Office invalidates any of the claims at issue, that would narrow the scope of the litigation in
22
     26   this case.”) (citations omitted); Evolutionary Intelligence LLC v. Apple, Inc., No. 13-cv-04201, 2014
23
     27   WL 93954, at *2 (N.D. Cal. Jan. 9, 2014) (“A stay may also be granted in order to avoid
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW         7                        CASE NO. 5:20-CV-08624-LHK
                                                                                      CASE NO. 5:20-CV-08626-LHK
                                                                                      CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 12 of 20




1     1   inconsistent results, obtain guidance from the PTAB, or avoid needless waste of judicial

2     2   resources.”).
      3          Berkeley Lights’s IPR petitions will challenge claims in all of the asserted patents in the
3
      4   ’408 patent family. Berkeley Lights’s pending IPR petitions challenge nine of the twelve asserted
4
      5   claims of the ’408 patent and all fourteen asserted claims of the ’936 patent, and Berkeley Lights
5
      6   intends to soon also challenge the three asserted claims of the ’270 patent (the other asserted patent
6     7   in the ’408 patent family). Berkeley Lights submits that these twenty-six asserted claims will all
7     8   likely be invalidated in the IPR proceedings. Notably, the already-filed petitions challenge the ’408

8     9   and ’936 patents on multiple grounds not previously considered by the USPTO, including grounds
     10   based solely on prior art references that were not cited or disclosed by Plaintiffs during prosecution.
9
     11   (See Vega Decl. Exs. A and B at Section VI.) The IPR petitions will also simplify the issues in this
10
     12   case by clarifying the scope and interpretation of any surviving claims. For example, Plaintiffs may
11
     13   take positions that impact the interpretation of the asserted claims. These statements, such as
12 14     characterizing a patent or distinguishing prior art, can inform this Court in determining the proper
13 15     construction of any surviving claims after the IPRs have concluded. See, e.g., Aylus Networks, Inc.

14 16     v. Apple Inc., 856 F.3d 1353, 1359 (Fed. Cir. 2017) (“statements made by a patent owner during an
     17   IPR proceeding can be relied on to support a finding of prosecution disclaimer during claim
15
     18   construction”).
16
     19          The pending IPR petitions will also simplify this case for the issues related to the ’812
17
     20   patent family. This is because all seven patents are asserted against the same Berkeley Lights
18 21     products, are alleged by Plaintiffs to have the same embodying products, have overlapping
19 22     inventors, and implicate the same discovery. As this Court has observed in similar circumstances,

20 23     “it would make little sense to proceed only on the [patent not subject to IPR], thereby risking a
     24   second trial on the other two patents if they survive IPR, nor would it make sense to proceed on all
21
     25   three patents when two of them may later be invalidated.” Twilio, 2018 WL 1609630 at *2 (“[T]he
22
     26   Court finds that the potential simplification of issues related to the [patents subject to IPR]
23
     27   outweighs the delay that will result in the adjudication of the [patent not subject to IPR].”). A stay
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW          8                         CASE NO. 5:20-CV-08624-LHK
                                                                                        CASE NO. 5:20-CV-08626-LHK
                                                                                        CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 13 of 20




1     1   will also serve the interests of judicial and litigant economy by assuring that, under the Court’s case

2     2   narrowing orders, whichever two patents remain in the case at trial are not also concurrently under
      3   review by the PTAB or thereafter on appeal from a PTAB ruling before the Court of Appeals for the
3
      4   Federal Circuit.
4
      5           Thus, a stay of the entire case will simplify the issues in the litigation and reduce the burden
5
      6   on the Court and parties. This prospect of simplification strongly favors a stay.
6     7           C.     Plaintiffs Will Suffer No Undue Prejudice or Tactical Disadvantage from A Stay
7     8           The lack of undue prejudice or tactical disadvantage to Plaintiffs also favors a stay. When

8     9   evaluating this factor, courts in this District evaluate four subfactors: “(1) the timing of the petition
     10   for review; (2) the timing of the request for the stay; (3) the status of the review proceedings; and
9
     11   (4) the relationship of the parties.” Cypress Semiconductor Corp. v. GSI Tech. Inc., No. 13-cv-
10
     12   02013-JST, 2014 WL 5021100, at *3 (N.D. Cal. Oct. 7, 2014). Each of these subfactors justifies a
11
     13   stay.
12 14                    1.      The timing of the IPR petitions
13 15             Two of the IPR petitions were filed on July 9, 2021, and the third will be filed before the

14 16     statutory deadline of August 25, 2021 and before Berkeley Lights’s deadline for filing a reply in
     17   support of this motion. (See Vega Decl. at ¶¶ 4-6). These dates are within the one-year statutory
15
     18   deadline from service of the respective complaints. 35 U.S.C. § 315(b) (providing defendants one
16
     19   year from the date of service of the complaint to submit a petition for IPR). This timing does not
17
     20   constitute delay nor prejudice Plaintiffs. See Asetek Holdings, Inc. v. Cooler Master Co., Ltd., No.
18 21     13–cv–00457–JST, 2014 WL 1350813, at * 4 (N.D. Cal. Apr. 3, 2014) (“Delay alone [within the
19 22     statutory deadline] does not usually constitute undue prejudice because parties having protection

20 23     under the patent statutory framework may not complain of the rights afforded to others by that same
     24   statutory framework.”); Software Rights Archive, LLC v. Facebook, Inc., No. 12–cv-03970–RMW,
21
     25   2013 WL 5225522, at *6 (N.D. Cal. Sept. 17, 2013) (“Although defendants did wait nearly a year to
22
     26   file the IPR petitions, they properly filed the petitions within the statutory time frame, and the delay
23
     27   was not unreasonable under the facts here.”).
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW           9                        CASE NO. 5:20-CV-08624-LHK
                                                                                        CASE NO. 5:20-CV-08626-LHK
                                                                                        CASE NO. 5:20-CV-08627-LHK
                 Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 14 of 20




1     1          Here, Berkeley Lights filed the IPR petitions only two months after Plaintiffs narrowed the

2     2   asserted patents from fifteen and the asserted patent claims from a staggering 428 claims, and only
      3   approximately three months after Plaintiffs first served their infringement contentions on the 428
3
      4   claims of the fifteen originally-asserted patents. Plaintiffs still have not provided amended
4
      5   contentions following the narrowing to seven patents and 51 claims, despite agreeing to do so
5
      6   months ago. 3 Courts in this District have found that such “waiting until after receiving
6     7   infringement contentions to analyze the claims alleged and then filing petitions for review does not
7     8   constitute undue prejudice.” Cypress Semiconductor Corp., 2014 WL 5021100, at *4; see also Karl

8     9   Storz Endoscopy-Am., Inc. v. Stryker Corp. et al, No. 14-cv-00876-RS, 2015 WL 13727876, at *3
     10   (N.D. Cal. Mar. 03, 2015) (noting that “[t]he proper frame of reference for evaluating undue
9
     11   prejudice is the interval between [defendant’s] receipt of [plaintiff’s] infringement contentions and
10
     12   its filing of IPR petitions” and finding a period of three and half to six months reasonable even
11
     13   when outside of the one year statutory deadline under 35 U.S.C. § 315(b)). Here, considering the
12 14     breadth and volume of Plaintiffs’ original asserted claims, the timing of Berkeley Lights’s IPR
13 15     petitions is even more reasonable.

14 16            Thus, the timing of the filing of the IPR petitions, which is both within the statutory deadline
     17   and within an eminently reasonable time period after receipt of Plaintiffs’ narrowed claims and
15
     18   infringement contentions, shows an absence of any undue prejudice to Plaintiffs. This subfactor
16
     19   weighs in favor of a stay.
17
     20                  2.      The timing of the request for the stay
18 21            Berkeley Lights brings this motion expeditiously after filing its IPR petitions just last week.
19 22     Plaintiffs cannot credibly argue that such timing constitutes prejudicial delay. Moreover, as

20 23     discussed above, this case is in the early stages of fact discovery. And while the parties have
     24   exchanged proposed terms for claim construction, briefing does not begin for nearly two months,
21
     25
22        3
     26     Plaintiffs served infringement contentions on March 31, 2021, then later informed Berkeley Lights
23        they would be serving amended infringement contentions on May 6, 2021. Plaintiffs did not serve
     27   amended contentions on May 6, and instead indicated they would provide them “as soon as
24 28     possible.” As of the date of this filing, Plaintiffs still have not served amended contentions.
          MOTION TO STAY PENDING INTER PARTES REVIEW        10                        CASE NO. 5:20-CV-08624-LHK
                                                                                      CASE NO. 5:20-CV-08626-LHK
                                                                                      CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 15 of 20




1     1   with the Markman hearing scheduled for October 7, 2021. Given the early stage of proceedings,

2     2   with trial in this matter currently scheduled for December 2022, a stay will not result in undue
      3   prejudice to Plaintiffs. See PersonalWeb Tech., LLC v. Apple Inc., 69 F. Supp. 3d 1022, 1029 (N.D.
3
      4   Cal. 2014) (collecting cases for the proposition that the delay inherent in a stay is not sufficient to
4
      5   show undue prejudice).
5
      6                  3.      The status of the review proceedings
6     7          Berkeley Lights filed its IPR petitions on July 9, 2021. In accordance with a statutory
7     8   deadline, the PTAB is expected to decide whether to institute proceedings by no later than about

8     9   January 2022. By statute, the IPRs will be complete no more than a year later, around January
     10   2023. 37 C.F.R. § 42.100(c). This date nearly coincides with the presently scheduled trial date of
9
     11   December 2022. Thus, this subfactor also indicates a lack of undue prejudice or tactical
10
     12   disadvantage and thus weighs in favor of a stay.
11
     13                  4.      The relationship of the parties
12 14            Plaintiff UBC admits that it does not offer products or services that practice any claim of the
13 15     asserted patents. (Vega Decl., Ex. C (4/29/2021 UBC response to rog 3) at 8 (responding to

14 16     interrogatory regarding UBC products or services that practice the asserted patents with “UBC is
     17   not aware of any information responsive to this Interrogatory.”).) Thus, there can be no dispute that
15
     18   Plaintiff UBC and Berkeley Lights are not in direct competition and that UBC will suffer no
16
     19   prejudice if the case is stayed. See Uniloc, No. 18-CV-00357-LHK, Dkt. No. 144, at 5 (finding lack
17
     20   of undue prejudice and granting a motion to stay where the plaintiff was “a ‘non-practicing entity
18 21     that licenses its intellectual property’ and therefore ‘does not compete directly with [defendant]’”);
19 22     see also Finjan, Inc. v. Symantec Corp., 139 F. Supp. 3d 1032 (N.D. Cal. 2015) (quoting DSS Tech.

20 23     Mgmt., Inc. v. Apple, Inc., No. 14-cv-05330-HSG, 2015 WL 1967878, at * 4 (N.D. Cal. May 1,
     24   2015) (“[C]ourts generally find that a plaintiff ‘does not risk irreparable harm by the defendant’s
21
     25   continued use of the accused technology and can be fully restored to the status quo ante with
22
     26   monetary relief’” if there is no indication that the parties “are direct competitors and that the
23
     27   plaintiff’s competitive position would be prejudiced by a stay.”).
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW          11                        CASE NO. 5:20-CV-08624-LHK
                                                                                        CASE NO. 5:20-CV-08626-LHK
                                                                                        CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 16 of 20




1     1          Plaintiff AbCellera claims that it offers a service that practices the claimed invention.

2     2   However, AbCellera does not offer any service that is in direct competition with the accused
      3   Berkeley Lights products. AbCellera and Berkeley Lights have fundamentally different business
3
      4   models and generally target different customer needs. Unlike AbCellera, Berkeley Lights primarily
4
      5   sells instruments (e.g., the Beacon® System). (See Vega Decl., Ex. D (Beacon System Brochure)
5
      6   (advertising the Beacon System and supporting instruments and components).) Berkeley Lights’s
6     7   revenue, therefore, is primarily derived from sales of the commercial instruments, related chips and
7     8   reagents, and services provided to maintain the instruments. (See Vega Decl., Ex. E (Berkeley

8     9   Lights’s 2020 SEC Form 10-K) at pp. 55, 80 (explaining that Berkeley Lights derives revenue from
     10   product sales and services related to those sales, with platform and consumable sales accounting for
9
     11   more than 80% of total revenue in 2020).) Because the Beacon® System represents a substantial
10
     12   investment for potential customers, it is primarily targeted to companies and institutions that have
11
     13   the desire and the resources to develop a potential clinical candidate internally, from the earliest
12 14     discovery stages to clinical trials. In other words, Berkeley Lights’s customers choose their own
13 15     targets and develop their own clinical candidates, and Berkeley Lights provides the instrumentation

14 16     and support for that research.
     17          AbCellera, in contrast, only provides services. AbCellera’s revenue model is built around
15
     18   receiving royalties and milestones that are built into their service contracts with customers. (See
16
     19   Vega Decl., Ex. F (AbCellera’s 2020 SEC Form 10-K) at p. 4 (“Our partnership agreements
17
     20   include: (i) payments for technology access and performance of research, (ii) downstream payments
18 21     in the form of clinical and commercial milestones and (iii) royalties on net sales of any approved
19 22     therapeutics.”).) For example, AbCellera’s customers may seek out AbCellera’s services because

20 23     they are unable or unwilling to expend the resources to purchase an instrument and carry out
     24   discovery research on a specific target; those customers instead outsource that discovery research to
21
     25   AbCellera. (Id. at 4 (“by accessing [AbCellera’s] teams, technologies and facilities, partners can
22
     26   eliminate the extended delays and costs associated with setting up antibody discovery
23
     27   capabilities.”).) AbCellera receives royalties and milestone payments at various stages of
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW         12                        CASE NO. 5:20-CV-08624-LHK
                                                                                       CASE NO. 5:20-CV-08626-LHK
                                                                                       CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 17 of 20




1     1   development for any potential candidates it identifies, but bears the risk of failure in the event that

2     2   its discovery services do not bear fruit. (Id. at 9 (“Our partnership business allows us to participate
      3   in the future antibody therapeutic market through royalties and milestones on drugs that have been
3
      4   discovered using our platform.”).) AbCellera’s revenues are thus dependent on the success of its
4
      5   own discovery research—success that is highly uncertain and unpredictable, given the
5
      6   pharmaceutical industry’s well-publicized drug development failure rates.
6     7          These differences in business models, and resulting differences in how the companies
7     8   address customer needs, were succinctly highlighted by Amgen’s former Director of Preclinical

8     9   Research in a recent interview conducted by the investment research firm the Third Bridge Group:
     10          AbCellera provide[s] everything, so they run your immunisation campaign in
9                whatever species you want. . . . So they deliver the sequence to you ready to go into
     11          cell line development. AbCellera does everything, kind of sits in that, so is
10               perfect for small start-up partners who don’t have that internal capability, but
     12          what Berkeley Lights caters to is larger partners who are independent or who
11               have, perhaps, the proprietary nous or a proprietary system to run their campaigns
     13
                 and get their candidates in themselves, and it reduces their workflow time and
12 14            speeds everything up, so it’s really catering to different markets.
                                                             ***
13 15            In terms of business models, it’s really catering for different types of clients.
                 Of course you would love to kick your payments downstream with AbCellera if
14 16            you don’t have a lot of cash in the bank, so young start-ups who don’t have the
     17          internal capability, don’t want the overhead of FTE to be able to run a system, to
15               do much work themselves, who just really don’t have the throughput to justify that
     18          type of a system, honestly, that’d keep it busy pretty much every week and booked
16               up to justify the cost, and so are specific for them. They plant it downstream with
     19          the expectation that they’re going to sell their assets and it’s going to be somebody
17               else’s problem to pay AbCellera that royalty stream, and that’s pretty fair, but if
     20
                 you’re a larger organisation where you already have invested, you already have this
18 21            FTE, you already have this entire capability and you need to streamline, you need
                 to get faster to stay competitive, and you need to trim your cost as much as possible,
19 22            Berkeley Lights is a no-brainer.
                                                             ***
20 23            [If] you are a small start-up and you don’t have that capability [to do an in-house
                 immunization campaign], again AbCellera is just a much better fit, because they
     24
21               have expertise and they absorb the loss if something fails.
     25   (Vega Decl., Ex. G (Third Bridge Forum: Berkeley Lights – Platform Analysis & Demand) at pp. 5-
22
     26   7.)
23
     27
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW         13                         CASE NO. 5:20-CV-08624-LHK
                                                                                        CASE NO. 5:20-CV-08626-LHK
                                                                                        CASE NO. 5:20-CV-08627-LHK
                  Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 18 of 20




1     1          The lack of direct competition between Berkeley Lights and both Plaintiffs is further

2     2   evidenced by the fact that Plaintiffs, unsurprisingly, did not seek a preliminary injunction.
      3   Moreover, even if the parties competed to some extent, this would not alone preclude a stay.
3
      4   Indeed, “[t]he parties’ competitive relationship, however, [] is not the only factor relevant to the
4
      5   propriety of a stay and does not necessarily mandate that these proceedings must continue. The
5
      6   question is whether the prejudice [plaintiff] may suffer from a delay is so substantial that it
6     7   outweighs other factors favoring a stay.” Karl Storz, 2015 WL 13727876, at *4 (finding that parties
7     8   were direct competitors, and granting a stay). See also Finjan, Inc. v. Symantec Corp., 139 F. Supp.

8     9   3d 1032 at 1036 (finding no undue prejudice and granting stay despite plaintiff’s argument that
     10   parties were direct competitors); Symantec Corp. v. Zscaler, Inc., No. 17-CV-04426-JST, 2018 WL
9
     11   3539267, at *2 (N.D. Cal. July 23, 2018) (finding that the “evidence shows the two companies
10
     12   compete in a general sense,” and granting a stay).
11
     13          For these reasons, this subfactor weighs in favor of a stay.
12 14     V.     CONCLUSION
13 15            Because all the relevant factors support a stay of this action pending resolution of Berkeley

14 16     Lights’s IPR petitions, Berkeley Lights respectfully requests that the Court grant its motion to stay
     17   this case pending final resolution of the IPR proceedings.
15
     18
16
     19
17
     20
18 21
19 22
20 23
     24
21
     25
22
     26
23
     27
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW         14                        CASE NO. 5:20-CV-08624-LHK
                                                                                       CASE NO. 5:20-CV-08626-LHK
                                                                                       CASE NO. 5:20-CV-08627-LHK
                 Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 19 of 20




1     1   Dated: July 15, 2021                         Respectfully submitted,

2     2                                                TURNER BOYD LLP
      3
3                                                      /s/ Keeley I. Vega
      4                                                Karen I. Boyd (State Bar No. 189808)
4                                                      boyd@turnerboyd.com
      5                                                Jennifer Seraphine (State Bar No. 245463)
5                                                      seraphine@turnerboyd.com
      6                                                Keeley I. Vega (State Bar No. 259928)
6                                                      vega@turnerboyd.com
      7                                                Marc David Peters (State Bar No. 211725)
                                                       mdpeters@turnerboyd.com
7     8                                                Louis L. Wai (State Bar No. 295089)
                                                       wai@turnerboyd.com
8     9                                                TURNER BOYD LLP
                                                       702 Marshall Street, Suite 640
     10
9                                                      Redwood City, California 9063
     11                                                Telephone: (650) 521-5930
10
     12
                                                       IRELL & MANELLA LLP
11
     13                                                Morgan Chu (State Bar No. 70446)
12 14                                                  mchu@irell.com
                                                       Alan J. Heinrich (State Bar No. 212782)
13 15                                                  aheinrich@irell.com
                                                       Keith A. Orso (State Bar No. 217490)
                                                       korso@irell.com
14 16
                                                       Elizabeth C. Tuan (State Bar No. 295020)
     17                                                etuan@irell.com
15
                                                       Dennis Courtney (State Bar No. 307646)
     18                                                dcourtney@irell.com
16                                                     IRELL & MANELLA LLP
     19
                                                       1800 Avenue of the Stars, Suite 900
17                                                     Los Angeles, California 90067
     20
                                                       Telephone: (310) 277-1010
18 21                                                  Facsimile: (310) 203-7199
19 22
                                                       Attorneys for Defendant Berkeley Lights, Inc.
20 23
     24
21
     25
22
     26
23
     27
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW      15                       CASE NO. 5:20-CV-08624-LHK
                                                                                   CASE NO. 5:20-CV-08626-LHK
                                                                                   CASE NO. 5:20-CV-08627-LHK
                 Case 5:20-cv-08624-LHK Document 103 Filed 07/15/21 Page 20 of 20




1     1                                     CERTIFICATE OF SERVICE

2     2          I hereby certify that on July 15, 2021, I caused a true and correct copy of the foregoing to be
      3   filed in this Court’s CM/ECF system, which will send notification of such filings to all parties who
3
      4   have appeared in this matter.
4
      5
5                                                                 /s/ Amanda Wiseman
      6
                                                                             Amanda Wiseman
6     7

7     8

8     9

     10
9
     11
10
     12
11
     13
12 14
13 15
14 16
     17
15
     18
16
     19
17
     20
18 21
19 22
20 23
     24
21
     25
22
     26
23
     27
24 28
          MOTION TO STAY PENDING INTER PARTES REVIEW       16                       CASE NO. 5:20-CV-08624-LHK
                                                                                    CASE NO. 5:20-CV-08626-LHK
                                                                                    CASE NO. 5:20-CV-08627-LHK
